Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 8 and 17 are objected to because of the following informalities: (1) “detecting the thickness” in claims 8 and 17 should be changed to -- detecting a thickness --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-7, 11, 13-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2,140,023 (McElroy et al.) (hereinafter “McElroy”) in view of U.S. Patent No. 4,469,218 (Cosse) (hereinafter “Cosse”).
Regarding claim 1, Figs. 1-7 of McElroy show detaching apparatus of a stack of sheets, comprising: 

a nozzle assembly (including 121 and 113) configured to eject a substantially horizontal air flow toward a lateral edge of a stack of sheets; and 
a pressurised-air storage assembly (including 80) provided at least with a tank of compressed air (80) provided with at least a pressure multiplier (69) and a relative first pressure adjuster (83), 
an inlet port of said storage assembly (including 80) being connected to an air supply line (page 3, left column, lines 56-47) upstream of said pressure multiplier (69), and 
a high-pressure pipe (128) between said nozzle assembly (including 123) and said storage assembly (including 80) intercepted by a quick-opening valve (84), 
said nozzle assembly (including 121 and 113) comprising a moving support (113) and a nozzle (121), the moving support (113) provided with a height-adjustable column (120) driven by an actuator (Fig. 6), and the nozzle (121) mounted on the height-adjustable column (120), said nozzle (121) supplied through said valve (84), and said nozzle (121) terminating with an exit configured as a convergent/divergent spout (including 122 in Fig. 6).  McElroy teaches most of the limitations of claim 1 including a valve (84) for controlling air flow to nozzle (87), but does not show that this valve (84) is an electrovalve as claimed.
Cosse solves the same problem as that of McElroy by utilizing a valve (electrovalve) to control the timing of turning on and turning off a supply of air to a nozzle (30 or 31) from a pressurized air source (22).  Column 3, lines 20-32 explain that this arrangement can be used to accurately control the supply air to the nozzle via McElroy apparatus with electrovalve(s) instead of current valve (84) for the purpose of more accurately controlling the flow of air to the nozzle using computer control, as taught by Cosse.
Regarding claim 3, providing the McElroy apparatus with a fast-opening electrovalve in the vicinity of the nozzle, according to the teachings of Cosse, results in the fast-opening electrovalve being mounted on said height-adjustable column (120) of McElroy, as claimed. 
Regarding claim 4, Figs. 1-7 of McElroy show that said storage assembly (including 80) of pressurised air furthermore comprises a second pressure adjuster (79) in correspondence of an inlet port of said tank (80). 
Regarding claim 5, Fig. 7 of McElroy shows that said nozzle (121) is adjustably mounted in rotation around an axis parallel to a direction of an air flow coming out of said convergent/divergent spout (122).  Nozzle holder (including 127) in Fig. 7 can be loosened and nozzle (121) can be rotated about an axis of element 120, which is parallel to air flowing in spout 122.   
Regarding claim 6, Fig. 7 of McElroy shows that said nozzle (121) is in the shape of a circular squashed pipe resulting in a rectilinear exit slit. 
Regarding claim 7, Figs. 6-7 of McElroy show that said exit slit of said convergent/divergent spout at which said nozzle (121) terminates is defined by a width and a height smaller than said width, a tilt angle formed by a direction of said width with respect to the horizontal being about 30.degrees.  Top surface of nozzle in Fig. 7 of McElroy tilts down by about 30 degrees as you move from left to right and the slit is at the end of the tilt.
Regarding claim 11, Figs. 1-7 of McElroy show that said storage assembly (including 80) of pressurised air furthermore comprises a second pressure adjuster (79) in correspondence of an inlet port of said tank (80). 
Regarding claim 13, Figs. 1-7 of McElroy show that said nozzle (121) is adjustably mounted in rotation around an axis parallel to a direction of an air flow coming out of said convergent/divergent spout (122).  Nozzle holder (including 127) in Fig. 7 can be loosened and nozzle (121) can be rotated about an axis of element 120, which is parallel to air flowing in spout 122.   
Regarding claim 14, Figs. 1-7 of McElroy show that said nozzle (121) is adjustably mounted in rotation around an axis parallel to a direction of an air flow coming out of said convergent/divergent spout (122).  Nozzle holder (including 127) in Fig. 7 can be loosened and nozzle (121) can be rotated about an axis of element 120, which is parallel to air flowing in spout 122.   
Regarding claim 15, Figs. 6-7 of McElroy show that an exit slit of said convergent/divergent spout at which said nozzle (121) terminates is defined by a width and a height smaller than said width, a tilt angle formed by a direction of said width with respect to the horizontal being about 30.degrees.  Top surface of nozzle in Fig. 7 of McElroy tilts down by about 30 degrees as you move from left to right and the slit is at the end of the tilt.
Regarding claim 21, Figs. 1-7 of McElroy show a detaching apparatus of a stack of sheets, comprising 

a nozzle assembly (including 121) configured to eject a substantially horizontal air flow toward a lateral edge of a stack of sheets; and 
a pressurised-air storage assembly (including 80) provided at least with a tank of compressed air (80) provided with at least a pressure multiplier (69) and a relative first pressure adjuster (83), 
an inlet port of said storage assembly (including 80) being connected to an air supply line (page 3, left column, lines 56-47) upstream of said pressure multiplier (69), and 
a high-pressure pipe (128) between said nozzle assembly (including 121 and 113) and said storage assembly (including 80) intercepted by a quick-opening valve (84), 
said nozzle assembly (including 121 and 113) being provided with a nozzle (121) supplied through the valve (84), a terminal exit of the nozzle (121) configured as a convergent/divergent spout (122),
wherein said nozzle (121) is adjustably mounted in rotation around an axis parallel to a direction of an air flow exiting from said convergent/divergent spout (122).  Nozzle holder (including 127) in Fig. 7 can be loosened and nozzle (121) can be rotated about an axis of element 120, which is parallel to air flowing in spout 122.  McElroy teaches most of the limitations of claim 1 including a valve (84) for controlling air flow to nozzle (87), but does not show that this valve (84) is an electrovalve as claimed.
Cosse solves the same problem as that of McElroy by utilizing a valve (electrovalve) to control the timing of turning on and turning off a supply of air to a McElroy apparatus with electrovalve(s) instead of current valve (84) for the purpose of more accurately controlling the flow of air to the nozzle using computer control, as taught by Cosse.
4.	Claims 2, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy in view of Cosse as applied to claim 1 above, and further in view of U.S. Patent No. 6,345,818 (Stephan et al.) (hereinafter “Stephan”).  With regard to claim 2, Figs. 1-7 of McElroy show that the nozzle assembly (including 121 and 113) comprises said column (120).  Also, Cosse teaches in Column 3, lines 20-32 that it is well-known in the art to operate the electrovalve based upon detection of an object via a detection unit, but McElroy and Cosse do not show a detection unit on a column, as claimed.
Stephan teaches that it is common in the art to provide a similar type of detaching apparatus to that of McElroy with a detection unit (56) that detects sheets and is attached to a column (Fig. 2) that holds and moves a nozzle assembly (54).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the apparatus of McElroy in view of Cosse with a detection unit on the column (120) of McElroy , because Stephan explicitly teaches that it is common in the art to provide a detection unit attached to a column that moves a nozzle assembly on a similar type of detaching apparatus.
McElroy show that said storage assembly (including 80) of pressurised air furthermore comprises a second pressure adjuster (79) in correspondence of an inlet port of said tank (80). 
Regarding claim 12, Figs. 1-7 of McElroy show that said nozzle (121) is adjustably mounted in rotation around an axis parallel to a direction of an air flow coming out of said convergent/divergent spout (122).  Nozzle holder (including 127) in Fig. 7 can be loosened and nozzle (121) can be rotated about an axis of element 120, which is parallel to air flowing in spout 122.   
Response to Arguments
5.	Applicant's arguments filed 2/25/2021 have been fully considered but they are not persuasive.
Applicant argues
It is respectfully submitted that MCELROY, alone or in combination with COSSE, fails to teach a nozzle assembly as previously claimed by dependent claim 2 and now incorporated into claim 1, comprising a moving support, provided with a height-adjustable column driven by an actuator, and a nozzle mounted on the height-adjustable column and supplied through an electrovalve.
The examiner disagrees with this argument.  Now, the examiner relies upon different elements than previously relied upon to meet all of the limitations of amended claim 1.  McElroy teaches the nozzle assembly (including 121 and 113) comprising a moving support (113) and a nozzle (121), in which the moving support (113) is provided with a height-adjustable column (120) driven by an actuator (Fig. 6), the nozzle (121) is mounted on the height-adjustable column (120), the nozzle (121) is supplied through McElroy teaches most of the limitations of claim 1 including a valve (84) for controlling air flow to nozzle (87), but does not show that this valve (84) is an electrovalve as claimed.
Cosse solves the same problem as that of McElroy by utilizing a valve (electrovalve) to control the timing of turning on and turning off a supply of air to a nozzle (30 or 31) from a pressurized air source (22).  Column 3, lines 20-32 explain that this arrangement can be used to accurately control the supply air to the nozzle via computer control.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the McElroy apparatus with electrovalve(s) instead of current valve (84) for the purpose of more accurately controlling the flow of air to the nozzle using computer control, as taught by Cosse.
Next, applicant argues
For example, it is respectfully submitted that neither MCELROY nor COSSE teaches or suggests a nozzle that is adjustably mounted in rotation around an axis parallel to a direction of air flow coming out of a convergent/divergent spout, as recited by claim 5 (see also, new claim 21) . In rejecting claim 5, the Office Action alleges that MCELROY teaches nozzle 87 is capable of being loosened, so that its nozzle may be rotated.
Respectfully, however, any rotation of MCELROY's permitted blow pipe 88, such as via the thumb screw 92 or at blocks 35, would permit the blow pipe 88 to rotate only about a vertical axis (i.e. along a length-wise direction of the blow pipe 88), horizontal.
The examiner disagrees with this argument.  Now, the examiner relies upon different elements than previously relied upon to meet all of the limitations of claim 5, which depends from amended claim 1.  Regarding claim 5, Fig. 7 of McElroy shows that the nozzle (121) is adjustably mounted in rotation around an axis parallel to a direction of an air flow coming out of the convergent/divergent spout (122).  Nozzle holder (including 127) in Fig. 7 can be loosened and nozzle (121) can be rotated about an axis of element 120, which is parallel to air flowing in spout 122.  All of the limitations of claims 5 and 21 are met by the cited combinations of references in the rejections above.
Allowable Subject Matter
6.	Claims 8-9 and 17 would be allowable if amended to address the claim objections outlined above.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A MORRISON/Primary Examiner, Art Unit 3658